Title: The American Commissioners to Vergennes, 21 July 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


Sir
Paris 21st: July 1777
Capt. Wicks when he left France on his last Cruise was ordered not to return if he could possibly avoid it, but to intercept some of the Irish Linnen Ships, and proceed with them for America where the Article was much wanted. Unfortunately he miss’d those Shipps, and having giv’n The Alarm, he had no way to avoid being taken but by sheltering himself in a Port of France, nor did he escape but by Throwing over his Guns and sawing his Beams in two. This was the damaged Situation, in which the Reprisal was forced into St. Malo’s by an English Man of War. The Dolphin a Small Sloop in which Capt. Nicholson was sprung her Mast in the Chace and arrived much damaged. The Lexington Capt. Johnson made a different Port, and We do not learn that he Suffered. Thus circumstanced, it was impossible that either the Reprisal or Dolphin could go out to Sea, without a certainty of being lost. The Lexington we conclude went out, and stood her chance.  This being the State of the Vessels under Capt. Wicks We have to sollicit your Excellency, that the Dolphin, which Capt. Wicks has sold to be made use of as a Packet to America may be released, and permitted to pursue that Voyage, and that Capt. Wicks may be permitted to repair his Ship, and put her in a state to return to America, which We are determined he shall do, the moment he can safely leave the Port he is now in. We have engaged a Quantity of The Merchandize of France to be sent to America in Captain Wicks, and pray your excellency to grant him a Safe Convoy off the Coast, engaging his Ship shall not return to any of the Ports of France, except for the purpose of Commerce; We take the Liberty of making this request, as We are informed from St. Malo’s that an English ship of War is cruising, even within sight of that Port, and We can but observe to Your Excellency that Capt. Wicks Cruise was not on the Coast of France, but in the Irish Channel, yet the English Man of War after having forced his Vessels into the Ports, keep them blocked up, whilst the English Minister complains and demands that they may be forced to depart, which he knows would be no other than the having them deliver’d up. We are deeply sensible of the favors Our Countrymen have received, and sorry that their Conduct should be so represented as to give your excellency any uneasiness, and We can conceive of no method so certain for preventing any thing of the like Nature in future as to send them directly for America; which We are determined on, the moment they can quit the Ports of France without a Certainty of becoming the Prey of Our Enemies. We hope Our request is not unreasonable, and that the Convoy may be granted so far as to see the Vessels clear of the Coasts of France, or to such a Latitude as Your excellency shall think proper to fix on, which favor will be most gratefully acknowledged by Us, as well as by Our Countrymen who are importunate to return to America. We have the honor to remain with the most profound respect Your Excellency’s most Obedient and most Humble Servants
B FranklinSilas Deane

 
Notation: 1777. Juillet 21.
